Citation Nr: 0915214	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-13 676	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with central disc protrusion at L4-L5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1979 to January 
1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Board observes that in the Veteran's Substantive Appeal 
(VA Form 9) and in an accompanying statement, the Veteran 
appeared to raise an additional claim for service connection 
for right lower extremity radiculopathy as secondary to the 
Veteran's service-connected lumbosacral strain.  The grant of 
service connection for that condition in a July 2007 rating 
decision is a complete grant of the benefit sought for that 
particular issue and therefore the matter is no longer before 
the Board.  As there has been no disagreement or appeal as to 
the downstream elements of effective date or compensation 
level, no such issue is in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his substantive appeal, the Veteran expressed his desire 
for a videoconference hearing before a Veterans Law Judge.  
Such a hearing was scheduled for September 2007, but the 
Veteran did not report.  He has not offered an explanation 
for his absence or requested that his hearing be rescheduled.  
Accordingly, the Board will review the Veteran's case as if 
he withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.704(d) (2008).  




FINDING OF FACT

The Veteran's lumbosacral strain has been manifested by 
forward flexion limited to 80 degrees.  There is no objective 
evidence of any incapacitating episodes within the past 12 
months and ankylosis was not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5237 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2005 
and June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his 
lumbosacral strain does not accurately reflect the severity 
of that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Veteran claims entitlement to a rating evaluation in 
excess of 10 percent for his lumbosacral strain with central 
disc protrusion as L4-L5.  In an April 2005 rating decision 
the RO granted service connection for lumbosacral spine 
strain as secondary to service-connected disabilities of the 
right knee and assigned a 10 percent rating effective in 
October 2004.  The Veteran submitted a Notice of Disagreement 
in March 2006 and a Substantive Appeal (VA Form 9) in April 
2006.  

The Veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code 5237.  The Diagnostic Codes for the 
spine are as follows:  5235 Vertebral fracture or 
dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Veteran has undergone several VA examinations in 
connection with his lumbosacral strain since he first claimed 
entitlement to service connection for that condition in 
October 2004.  

During an October 2004 VA examination the Veteran reported 
low back pain which he attributed to compensatory weight 
bearing changes after his ACL repair in 1995.  A more 
thorough VA examination of the Veteran's back condition was 
conducted in April 2005.  The Veteran stated that he was 
unable to lift anything more than five pounds because of pain 
in his knee and back and that the pain was ongoing.  Steroid 
injections provided relief for between three and six months.  
The Veteran was not using any back brace.  In the prior year 
one incapacitating episode of acute back pain was noted where 
the Veteran was prescribed bed rest by his physician.  Upon 
physical examination tenderness was shown along the right 
paraspinal muscles.  No spasms were noted.  Repeated active 
motion measured by a goniometer was from zero to 112 degrees 
on forward flexion.  Painful motion was noted from 65 to 112 
degrees.  Lateral bending on the left and right was to 20 and 
25 degrees respectively, with pain noted at the end of the 
motion on each side.  Rotation left and right was to 45 
degrees with no pain.  Extension was to 25 degrees, also with 
no pain.  The examiner diagnosed the Veteran with lumbosacral 
strain.  Degenerative disc disease was originally noted, but 
after x-rays this diagnosis was rescinded.  The RO assigned a 
10 percent rating based on this examination.  

Private treatment records from The Spine Center in December 
2004 contain a diagnosis of degenerative disc disease at L4-
L5 with known stenosis due to herniation.  Range of motion 
studies conducted at that time indicate that flexion of the 
lumbar spine was to approximately 50 or 60 degrees.  
Extension was noted to 15 to 20 degrees and lateral flexion 
was full.  X-rays from July 2003 indicated disc desiccation 
and disc height narrowing at L4-L5, along with a central 
protrusion at that point.  Minimal spondylosis was also 
noted.  

Additional private treatment records from between January 
2005 and January 2007 indicate that the Veteran did not have 
any bladder or bowel incontinence, but do not some 
difficulties with sleeping at night.  Percocet and other 
medications were prescribed for pain management.

An additional VA examination for the Veteran's back was 
provided in June 2007.  During that examination the Veteran 
claimed that his back pain had gotten progressively worse 
over the previous two years.  The Veteran stated that he has 
pain in the morning on waking up which progresses during the 
day with activity.  He also stated that he can only walk for 
several minutes before pain becomes severe and he needs to 
sit down.  Pain is relieved by sitting or leaning forward.  
The Veteran claimed that he is unable to participate in any 
recreational athletic activities because of this pain and 
stated that he had four flare-ups in the previous year, 
usually precipitated by excess activity and requiring him to 
miss a day of work.  The Veteran also claimed one 
incapacitating episode where he was seen in the emergency 
room and the doctor advised him to have bed rest for 24 
hours, though there is no documented evidence of this.  The 
Veteran does not use any assistive devices and has no bowel 
or urinary tract symptoms.  Upon physical examination the 
examiner noted tenderness to palpation and spasm in the right 
paraspinal muscles.  Repeated active motion measured by the 
goniometer was from zero to 90 degrees on forward flexion 
with painful motion at 90 degrees.  Extension was from zero 
to 20 degrees, with pain at endpoint.  Lateral bending to the 
right and left was to 20 and 30 degrees respectively, with 
pain only on the right.  Right lateral rotation was limited 
to 30 degrees, with pain.  Left lateral rotation was also to 
30 degrees and without pain.  Straight leg raising was 
positive in the supine and sitting position, with pain 
occurring in the right side of the Veteran's back on 
elevation of his right leg to 25 degrees.  Straight leg 
raising was negative on the left leg.  After repetitive 
movement pain limited forward flexion to 80 degrees.  
Neurological examination indicated that the Veteran can walk 
on heels and toes.  There was no weakness of dorsiflexion of 
the bilateral toes or feet.  The examiner was unable to 
elicit reflex at either knees or ankles. Sensation was 
abnormal in a right L5 dermatome pattern.  The final 
diagnoses was a herniated lumbar disc at L4-L5, with clinical 
symptoms of L4-L5 radiculopathy consisting of pain and 
hyperesthesia as well as a pain syndrome consistent with 
spinal stenosis.  

As stated above, intervertebral disc syndrome is evaluated on 
the total duration of incapacitating episodes over the past 
12 months, or by combining separate evaluations of its 
chronic orthopedic and neurological manifestations.  The 
veteran has reported that he has been prescribed bedrest on 
several occasions.  However, as there is no objective 
evidence of incapacitating episodes which would warrant a 
higher evaluation (incapacitating episodes totaling at least 
two weeks), the Veteran will be rated on his orthopedic and 
neurological manifestations. 

Based on the medical record, the Board finds that when 
applying the General Rating Formula to the Veteran's low back 
disability, there is no competent medical evidence to warrant 
a rating in excess of 10 percent.  Simply put, there has been 
no objective finding of limitation of flexion the 
thoracolumbar less than 60 degrees, or muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  In the absence of such a finding, the 
criteria for the next higher evaluation have not been met.

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree as to warrant a rating in 
excess of the current 20 percent. 

With respect to neurologic abnormalities, these have been 
addressed by the RO in a separate rating decision from July 
2007, at which point the Veteran was assigned a separate 
compensable rating for those symptoms. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected low back disorder.  As the preponderance of the 
evidence weights against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  The 
Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.




ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain with central disc protrusion at L4-L5 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


